FILED
                            NOT FOR PUBLICATION                             AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30328

               Plaintiff - Appellee,             D.C. No. 9:12-cr-00018-DWM

  v.
                                                 MEMORANDUM *
KELLY CECIL CAMPBELL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Kelly Cecil Campbell appeals from the district court’s judgment and

challenges the 70-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Campbell contends that the district court erred by applying a four-level

enhancement under U.S.S.G. § 2K2.1(b)(6)(B) for possessing the firearms in

connection with another felony offense. We review a district court’s application of

the Sentencing Guidelines to the facts for abuse of discretion and its factual

findings for clear error. See United States v. Gonzales, 506 F.3d 940, 943 (9th Cir.

2007) (en banc). The district court did not abuse its discretion by applying the

section 2K2.1(b)(6)(B) enhancement because the record reveals no clear error in

the court’s finding that Campbell’s possession of the firearms potentially

emboldened him to purchase illegal drugs. See United States v. Polanco, 93 F.3d

555, 567 (9th Cir. 1996). Campbell’s assertion that he took no concrete steps in

furtherance of his drug-purchasing scheme does not alter this conclusion. See

United States v. Noster, 590 F.3d 624, 635 (9th Cir. 2009) (“[T]he plan to commit

the felony need not be fully developed.” (citation omitted)).

      AFFIRMED.




                                          2                                      12-30328